DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see 7-12, filed 10/14/20, with respect to Edwards in view of Czechowski, Shahabuddin, Malloy have been fully considered and are persuasive.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 9 and 35, 
 	Edwards teaches a method comprising: 
 	determining, via the computing device, a first number of consumer nodes from a list of consumer nodes to which an availability notification can be sent, said determination based on each first consumer node satisfying a dynamic quota value associated with each nodes active connections (para [0029]).
 	selecting, via the computing device, a second number of consumer nodes from the first number of consumer nodes based on said second consumer nodes being addressable by the resource node; and sending, via the computing device, the availability notification to each of the selected second consumer nodes (para [0029]). 
	said dynamic quota value corresponding to a maximum allowable quota value indicating a maximum number of connections that the resource node can accept from each first consumer node;
(see para [0070]) has available bandwidth to allocate to a list of consumer nodes comprising a plurality of consumer nodes in a peer-to-peer (P2P) network (see para [0045])  
 	said dynamic quota value corresponding to a maximum allowable quota value indicating a maximum number of connections that the resource node can accept from each first consumer node (para [0057]).
	Shahabuddin teaches each consumer node in said list of consumer nodes satisfying a quality of service (QoS) for p2p transfers over the P2P network, said QoS reflecting a dynamically changing, demand-for-services based, respective number of resource nodes that each consumer node of said plurality can connect to as connected as a primary and secondary node connection (para [0039]).
	Malloy teaches secondary node connections (para [0035]).

 	The prior art of record do not teach receiving, by the computing device, a decline message from at least one second consumer node receiving the availability notification: and
 	selecting, by the computing device, in accordance with the QoS, another consumer node from the second consumer nodes to send the availability notification.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461